Title: To John Adams from Rev. William Walter, 7 February 1800
From: Walter, Rev. William
To: Adams, John



Sir
Boston 7 Feb 1800.

Count Rumford having enclosed to me two packages which I presume contain two of his Essays I hasten to forward them that your Excellency may have the great pleasure of perusing his long promised observations on the best & most œconomical Method of preparing our common Food, a Subject of no small Importance to Society but in the Knowlege of which, he says, we are shamefully deficient.
with great Respect / I am your Excellency’s / most obedt. / & very H Servt

W Walter.